DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has PRO of 62923927 filed 10/21/2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/26/2021 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 5-45, drawn a pharmaceutical composition, in the reply filed on 12/21/2021 is acknowledged.
Claims 46, 50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups/inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.



Status of the Claims
	Claims 1, 5-46, 50 and 54 are pending in this instant application, of which claims 46, 50 and 54 are withdrawn at this time as being drawn to non-elected inventions/groups. 
	Claims 1 and 5-45 are examined herein on the merits for patentability.

Claim Objections
Claims 6, 29, 32, 37-38, 40-42, 44 and 45 are objected to because of the following informalities: please amend “1)” … “2)” … “3)” etc. in 6, 29, 32, 37-38, 40-42, 44 and 45 to roman numerals: (i), (ii), (iii) … etc.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an enantiomer, mixture of enantiomers, tautomer and pharmaceutically acceptable salt of Compound 1, isotopolog of Compound 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The claims embraced all isotopologs, known today and those that may be discovered in the future. The claims are not enabled as written because, how to make all the isotopologs embraced by the claims, are not disclosed in the specification.  For the scope of isotopolog (isotopic forms) described herein there is no one synthetic preparation to incorporate all such isotopes of which there are many into instant compound 1. Considering the number of possible radioisotopes and differing sites where these may be placed, this is a very large quantity of experimentation. No labelled starting materials are taught. There are no working examples of any labelled form. 
Evans in Principles of Radiopharmacology provided herewith says “[i]sotopic labeling with carbon-14.... provides a challenge to the ingenuity of the biochemist or organic chemist.” (Evans: first sentence, 2nd paragraph on page 11). Evan further states that preparations are normally multistage (Evans: page 13). Evan further states that starting materials for the labeled atom is usually derived from barium [14C] carbonate or from [14C] carbon dioxide (Evans: bottom of page 13). Applicants do not disclose any process for introducing 14C, much less the many other natural and artificial isotopes. Some of these have long half-lives which permit routine laboratory equipment but others have very short half-lives and emit high-energy radiation which would require special facilities for handling. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9 and 11-34 of copending Application No. 16844407. 

    PNG
    media_image1.png
    107
    331
    media_image1.png
    Greyscale
 , or an enantiomer, mixture of enantiomers, tautomer, isotopolog, or pharmaceutical acceptable salt thereof, as that of the claims in the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17075125. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims in copending application ‘125 being a method of using (method of treating chronic lymphocytic leukemia/small lymphocytic lymphoma),  the claims in copending application ‘125 uses the same compound of 
    PNG
    media_image1.png
    107
    331
    media_image1.png
    Greyscale
, or an enantiomer, mixture of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 11-21, 25-26, 30-31, 35-36 and 40-45 of copending Application No. 17075359. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘359 significantly overlap with the subject matter of instant claims, i.e., a pharmaceutical composition comprising compound 1: 
    PNG
    media_image1.png
    107
    331
    media_image1.png
    Greyscale
, or a hydrochloride salt of compound 1, and a carrier or diluent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	Claims 1 and 5-45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613